        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

TURTLE ISLAND FOODS, SPC,
doing business as THE TOFURKY COMPANY                                       PLAINTIFF

      v.                     CASE NO. 4:19-CV-514-KGB

NIKHIL SOMAN, in his official capacity as
Director of the Arkansas Bureau of Standards                              DEFENDANT


                                       ANSWER


      Defendant Nikhil Soman, in his official capacity as Director of the Arkansas

Bureau of Standards, by and through his attorneys, Attorney General Leslie Rutledge

and Assistant Attorney General Jerry D. Garner, and for his Answer to Plaintiff’s

Complaint for Declaratory and Injunctive Relief (“Complaint”), states:

                                    INTRODUCTION

      1.     Defendant admits that Plaintiff purports to bring this action challenging

the constitutionality of Ark. Code Ann. § 2-1-305 (“the Act”), but denies the Act is

unconstitutional or that Plaintiff or any other individual or entity has a valid claim

against Defendant. Defendant admits the Act prohibits the misbranding or

misrepresentation of agricultural products. Defendant admits the Act provides for a

civil penalty not to exceed $1,000.00 for each violation of the Act. Defendant denies the

remaining allegations in paragraph 1 of the Complaint.

      2.     Defendant denies the allegations in paragraph 2 of the Complaint.




                                      Page 1 of 14
        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 2 of 14



       3.     Defendant admits that Plaintiff purports to seek injunctive and

declaratory relief but denies that Plaintiff is entitled to such relief. Defendant denies the

remaining allegations in paragraph 3 of the Complaint.

                                JURISDICTION AND VENUE

       4.     Defendant admits that Plaintiff purports to bring this claim under 42

U.S.C. § 1983. Defendant admits that the Court has jurisdiction over this matter.

Defendant denies the remaining allegations in paragraph 4 of the Complaint.

       5.     The allegations in paragraph 5 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 5 are denied.

       6.     Defendant admits venue is proper.

                                          PARTIES

       7.     Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 7 of the Complaint and therefore denies the allegations.

       8.     Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 8 of the Complaint and therefore denies the allegations.

       9.     Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 9 of the Complaint and therefore denies the allegations.

       10.    Defendant admits the allegations contained in the first two sentences of

paragraph 10 of the Complaint. The remaining allegations in paragraph 10 do not

require a response from Defendant. To the extent a response is required, the allegations

are denied.

                                        Page 2 of 14
        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 3 of 14



                                         FACTS

                             Plant- and Cell-Based Meats

      11.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 11 of the Complaint and therefore denies the allegations.

      12.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 12 of the Complaint and therefore denies the allegations.

      13.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 13 of the Complaint and therefore denies the allegations.

      14.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 14 of the Complaint and therefore denies the allegations.

      15.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 15 of the Complaint and therefore denies the allegations.

              Consumers Are Not Confused About Plant-Based Meats1

      16.    Defendant denies the allegations in paragraph 16 of the Complaint.

      17.    Defendant denies the allegations in paragraph 17 of the Complaint.

      18.    Defendant denies the allegations in paragraph 18 of the Complaint.

      19.    Defendant denies the allegations in paragraph 19 of the Complaint.

      20.    Defendant denies the allegations in paragraph 20 of the Complaint.




1For clarity and the convenience of the Court and the parties, Defendant restates the
headings used in Plaintiff’s Complaint herein but denies that Plaintiff’s headings are
accurate statements of law or fact. To the extent any heading contains an allegation to
which a response is required, Defendant denies the allegation.
                                      Page 3 of 14
        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 4 of 14



     Existing Law Already Prevents Actually Misleading or Deceptive Labeling

      21.    The allegations in paragraph 21 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 21 of the Complaint are denied.

      22.    The allegations in paragraph 22 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 22 of the Complaint are denied.

      23.    The allegations in paragraph 23 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 23 of the Complaint are denied.

      24.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 24 of the Complaint and therefore denies the allegations.

      25.    The allegations in paragraph 25 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 25 of the Complaint are denied.

      26.    The allegations in paragraph 26 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 26 of the Complaint are denied.

      27.    The allegations in paragraph 27 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 27 of the Complaint are denied.




                                      Page 4 of 14
        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 5 of 14



      28.    The allegations in paragraph 28 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 28 of the Complaint are denied.

      29.    The allegations in paragraph 29 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 29 of the Complaint are denied.

      30.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 30 of the Complaint and therefore denies the allegations.

      31.    The allegations in paragraph 31 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 31 of the Complaint are denied.

      32.    The allegations in paragraph 32 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 32 of the Complaint are denied.

      33.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 33 of the Complaint and therefore denies the allegations.

                                        The Act

      34.    Defendant admits the allegations in paragraph 34 of the Complaint.

      35.    Defendant states that Ark. Code Ann. § 2-1-301 speaks for itself.

Defendant denies the allegations in paragraph 35 of the Complaint to the extent they

misquote or mischaracterize Ark. Code Ann. § 2-1-301. Defendant denies any remaining

allegations in paragraph 35 of the Complaint.

                                      Page 5 of 14
        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 6 of 14



      36.    Defendant states that Ark. Code Ann. § 2-1-301, et seq. speaks for itself.

Defendant denies the allegations in paragraph 36 of the Complaint to the extent they

misquote or mischaracterize Ark. Code Ann. § 2-1-301, et seq. Defendant denies any

remaining allegations in paragraph 36 of the Complaint.

      37.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 37 of the Complaint and therefore denies the allegations.

      38.    Defendant admits the allegations in paragraph 38 of the Complaint.

      39.    Defendant states that Ark. Code Ann. § 2-1-305 speaks for itself.

Defendant denies the allegations in paragraph 39 of the Complaint to the extent they

misquote or mischaracterize Ark. Code Ann. § 2-1-305. Defendant denies any remaining

allegations in paragraph 39 of the Complaint.

      40.    Defendant states that Ark. Code Ann. § 2-1-302 speaks for itself.

Defendant denies the allegations in paragraph 40 of the Complaint to the extent they

misquote or mischaracterize Ark. Code Ann. § 2-1-302. Defendant denies any remaining

allegations in paragraph 40 of the Complaint.

      41.    Defendant states that Ark. Code Ann. § 2-1-302 speaks for itself.

Defendant denies the allegations in paragraph 41 of the Complaint to the extent they

misquote or mischaracterize Ark. Code Ann. § 2-1-302. Defendant denies any remaining

allegations in paragraph 41 of the Complaint.

      42.    Defendant states that Ark. Code Ann. § 2-1-302 speaks for itself.

Defendant denies the allegations in paragraph 42 of the Complaint to the extent they



                                      Page 6 of 14
        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 7 of 14



misquote or mischaracterize Ark. Code Ann. § 2-1-302. Defendant denies any remaining

allegations in paragraph 42 of the Complaint.

      43.    Defendant states that Ark. Code Ann. § 2-1-302 speaks for itself.

Defendant denies the allegations in paragraph 43 of the Complaint to the extent they

misquote or mischaracterize Ark. Code Ann. § 2-1-302. Defendant denies any remaining

allegations in paragraph 43 of the Complaint.

      44.    Defendant states that Ark. Code Ann. § 2-1-306 speaks for itself.

Defendant denies the allegations in paragraph 44 of the Complaint to the extent they

misquote or mischaracterize Ark. Code Ann. § 2-1-306. Defendant denies any remaining

allegations in paragraph 44 of the Complaint.

                           Effect of the Act on Tofurky Co.

      45.    Defendant denies the allegations in paragraph 45 of the Complaint.

      46.    Defendant denies the allegations in paragraph 46 of the Complaint.

      47.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 47 of the Complaint and therefore denies the allegations.

      48.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 48 of the Complaint and therefore denies the allegations.

      49.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 49 of the Complaint and therefore denies the allegations.

      50.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 50 of the Complaint and therefore denies the allegations.




                                      Page 7 of 14
        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 8 of 14



       51.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 51 of the Complaint and therefore denies the allegations.

       52.    Defendant denies the allegations in paragraph 52 of the Complaint.

       53.    Defendant denies the allegations in paragraph 53 of the Complaint.

       54.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 54 of the Complaint and therefore denies the allegations.

       55.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 55 of the Complaint and therefore denies the allegations.

       56.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 56 of the Complaint and therefore denies the allegations.

       57.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 57 of the Complaint and therefore denies the allegations.

       58.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 58 of the Complaint and therefore denies the allegations.

       59.    Defendant lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 59 of the Complaint and therefore denies the allegations.

                                         COUNT I
                       Violation of Civil Rights – 42 U.S.C. § 1983
                                    First Amendment

       60.    Defendant incorporates by reference the allegations made in the preceding

paragraphs as if they were fully set forth herein.




                                       Page 8 of 14
        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 9 of 14



       61.    The allegations in paragraph 61 of the Complaint do not require a

response by Defendant. To the extent the allegations do require a response, Defendant

denies the allegations in paragraph 61 of the Complaint.

       62.    The allegations in paragraph 62 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 62 of the Complaint are denied.

       63.    Defendant denies the allegations in paragraph 63 of the Complaint.

       64.    Defendant denies the allegations in paragraph 64 of the Complaint.

       65.    Defendant denies the allegations in paragraph 65 of the Complaint.

       66.    Defendant denies the allegations in paragraph 66 of the Complaint.

       67.    Defendant denies the allegations in paragraph 67 of the Complaint.

                                        COUNT II
                       Violation of Civil Rights – 42 U.S.C. § 1983
                       Fourteenth Amendment Due Process Clause

       68.    Defendant incorporates by reference the allegations made in the preceding

paragraphs as if they were fully set forth herein.

       69.    The allegations in paragraph 69 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 69 of the Complaint are denied.

       70.    The allegations in paragraph 70 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 70 of the Complaint are denied.

       71.    Defendant denies the allegations in paragraph 71 of the Complaint.

                                       Page 9 of 14
       Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 10 of 14



       72.     Defendant denies the allegations in paragraph 72 of the Complaint.

       73.     Defendant denies the allegations in paragraph 73 of the Complaint.

       74.     Defendant denies the allegations in paragraph 74 of the Complaint.

                                       COUNT III
                       Violation of Civil Rights – 42 U.S.C. § 1983
                               Dormant Commerce Clause

       75.     Defendant incorporates by reference the allegations made in the preceding

paragraphs as if they were fully set forth herein.

       76.     The allegations in paragraph 76 of the Complaint are conclusions of law to

which no response is required. To the extent a response is required, the allegations in

paragraph 76 of the Complaint are denied.

       77.     Defendant denies the allegations in paragraph 77 of the Complaint.

       78.     Defendant denies the allegations in paragraph 78 of the Complaint.

       79.     Defendant denies the allegations in paragraph 79 of the Complaint.

       80.     Defendant denies the allegations in the first sentence of paragraph 80 of

the Complaint. Defendant lacks sufficient information or knowledge to admit or deny

the remaining allegations in paragraph 80 of the Complaint and therefore denies the

allegations.

       81.     Defendant denies the allegations in paragraph 81 of the Complaint.

       82.     Defendant denies the allegations in paragraph 82 of the Complaint.

       83.     Defendant denies the allegations in paragraph 83 of the Complaint.

       84.     Defendant denies the allegations in paragraph 84 of the Complaint.

       85.     Defendant denies the allegations in paragraph 85 of the Complaint.

                                       Page 10 of 14
        Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 11 of 14



       86.    Defendant denies the allegations in paragraph 86 of the Complaint.

                                     PRAYER FOR RELIEF

       87.    Defendant denies that Plaintiff or any other individual or entity is entitled

to the relief requested in the “Wherefore” paragraph including subparagraphs (a)

through (e), or any relief whatsoever.

       88.    Defendant denies each and every material allegation not specifically

admitted in this Answer.

                             AFFIRMATIVE AND OTHER DEFENSES

       89.    Pleading affirmatively, Defendant asserts that, at all times, Plaintiff’s

rights were not violated or improperly infringed.

       90.    Ark. Code Ann. § 2-1-305 is constitutional on its face and as applied to

Plaintiff.

       91.    Defendant raises and reserves defenses pursuant to Rule 12(b) of the

Federal Rules of Civil Procedure, including but not limited to:

                  a. Lack of jurisdiction over the subject matter;

                  b. Lack of personal jurisdiction over the person;

                  c. Insufficiency of service of process;

                  d. Insufficiency of process;

                  e. Failure to join a party under Fed. R. Civ. P. 19; and

                  f.   Failure to state facts upon which relief can be granted.

       92.    Plaintiff’s claims are barred, in whole or in part, by accord and

satisfaction, arbitration and award, assumption of risk, contributory negligence, duress,


                                         Page 11 of 14
       Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 12 of 14



estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches,

license, payment, release, res judicata, statute of frauds, statute of limitations, and

waiver.

      93.    Plaintiff’s claims are also barred, in whole or in part, by lack of standing.

      94.    Defendant is entitled to all applicable immunities, including, but not

limited to, sovereign immunity, statutory immunity, absolute immunity, and qualified

immunity.

      95.    Defendant asserts Plaintiff fails to present a justiciable controversy.

      96.    Defendant asserts Plaintiff does not meet the equitable requirements for

injunctive relief and any such relief would be improper.

      97.    Defendant asserts Plaintiff does not meet the requirements for declaratory

relief and any such relief would be improper.

      98.    Defendant reserves the right to assert additional defenses, to the extent

such defenses are applicable, as discovery continues.

      99.    Defendant reserves the right to amend this Answer and plead further

herein pending appropriate investigation and discovery.

      WHEREFORE, PREMISES CONSIDERED, Defendant Nikhil Soman, in his

official capacity as Director of the Arkansas Bureau of Standards, prays that the

Plaintiff take nothing on its Complaint, the same be dismissed with prejudice, and for

all other relief to which he may lawfully be entitled.




                                      Page 12 of 14
Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 13 of 14



                            Respectfully submitted,

                            LESLIE RUTLEDGE
                            Attorney General

                            Jerry Garner
                            Ark Bar No. 2014134
                            Assistant Attorney General
                            Arkansas Attorney General's Office
                            323 Center Street, Suite 200
                            Little Rock, Arkansas 72201
                            Tel.: (501) 682-1723
                            Fax: (501) 682-2591
                            Email: jerry.garner@arkansasag.gov

                            Attorneys for Defendant




                         Page 13 of 14
       Case 4:19-cv-00514-KGB Document 13 Filed 08/13/19 Page 14 of 14



                             CERTIFICATE OF SERVICE

       I, Jerry Garner, hereby certify that on August 13, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which shall send
notification of such filing to all counsel of record.



                                         Jerry Garner




                                      Page 14 of 14
